                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,
                       Plaintiff,
       v.                                                     Case No. 17-CR-77
JOSHUA T. COOK,
                       Defendant.


                 ORDER GRANTING MOTION TO AMEND JUDGMENT


       Defendant Joshua T. Cook has filed a motion to amend the Judgment to reflect that his

sentence is to run concurrently with both of his state revocation sentences. The Judgment states that

the sentence commences on May 14, 2018, and is to be served concurrently with Brown County

Case Number 01CF0066. Cook points out that he also is serving a sentence on revocation in Brown

County Case Number 12CF1340. It appears from the presentence, however, that he was released

and discharged in that case in November of 2014. Regardless, the fact that his federal sentence in

this case was to commence on May 14, 2018, makes is concurrent to any state sentence he is

currently serving. Accordingly, the Judgment shall be amended to reflect that the 80-month term

shall run concurrent to the state sentence defendant is currently serving in Brown County Case

Number 01CF0066 and any other state sentence he is currently serving. Service of this sentence

commences on May 14, 2018. Defendant should understand that this does not mean that he has

retroactive credit on the revocation sentences prior to that date. In any event, the Judgment may be

amended, as ordered, so as to avoid any confusion.

       Dated this 5th     day of November, 2018.
                                                        s/ William C. Griesbach
                                                      William C. Griesbach, Chief Judge
                                                      United States District Court
